Justice ERICKSON
delivered the Opinion of the Court.
We granted certiorari to review People v. Martinez, No. 88CA0455 (Colo.App. June 18, 1992). John Jacob Martinez (Martinez) was tried and convicted of first-degree murder and of being an habitual criminal. The trial judge imposed a life sentence for first-degree murder and a life sentence on the habitual criminal conviction. The court of appeals vacated the life sentence imposed on Martinez as an habitual criminal and that issue is not before us for review. The issue addressed by the court of appeals that we must determine is whether Martinez waived or was denied his right to conflict-free representation under the facts of this case.
Prior to trial, after an extended evidentia-ry hearing, the trial judge found that Martinez knowingly, voluntarily, and intelligently waived his right to conflict-free representa*522tion. Martinez appealed and the court of appeals remanded the ease to the trial court to determine if Martinez properly waived his right to conflict-free representation.
Because the record supports the trial court’s finding that Martinez waived his right to conflict-free representation, a remand is not necessary under the facts of this case to determine the issue of waiver of conflict-free representation. Accordingly, we reverse and remand this case to the court of appeals with directions to reinstate the judgment of conviction and the sentence imposed by the trial judge for first-degree murder.
I
A
On April 18, 1987, Charles Walker (Walker), Martinez’s neighbor, was stabbed to death. On that night, there was a party at Martinez’s residence. At approximately 1:30 a.m., Walker came out of his house and confronted Martinez. Walker told Martinez that one of the individuals at the party had urinated on his garage door. Martinez and Walker began to fight and after a few minutes, Martinez ran into his house and returned brandishing a knife. Martinez confronted Walker and jabbed the knife at him. Walker did not initially retreat and showed a willingness to continue the fight. Ultimately, however, Walker turned and ran from Martinez. Martinez and one of his friends pursued Walker when he fled.
Walker’s girlfriend witnessed the argument and the fight in front of the house. When Walker fled, she quickly dressed and attempted to follow him. She later located Walker a few blocks away, lying on the ground, alone and bleeding. She helped Walker up and they began to walk to their house. As they were walking, Walker told his girlfriend that he was dying. Before they reached their house, Martinez approached the couple from behind, slapped Walker.on the back, and told him: “You’re not hurt, Bud. Come on. You’re OK.” Martinez then raised his fist in a threatening manner toward Walker’s girlfriend and asked her if the police would be contacted.
After confronting the couple, Martinez returned to his home. While at his residence, a witness to the fight asked Martinez what happened; Martinez replied, “I stabbed him.” Subsequently, Martinez and his girlfriend went to the home of Gregory Keith Harris (Harris) and Susan Olguin (Olguin). After arriving at Harris’ and Olguin’s house, Martinez told Harris that he “cut a guy five times” in a fight that began when one of Martinez’s friends was accused of urinating on a garage door. Harris later testified that Martinez had blood on his clothes when he arrived at the house. Harris’ ten-year-old daughter also recalled seeing blood on Martinez’s clothes and later watching Olguin wash the blood from the clothes.
Shortly after the fight occurred, paramedics transported Walker to the hospital. Walker died the following day due to loss of blood from multiple stab wounds. An autopsy revealed that Walker suffered at least eight stab wounds during the attack including cuts to his face, scalp, and scrotum. One wound went completely through Walker’s back and cut a vein leading to his heart; another wound severed the muscles in Walker’s arm.
Police later executed a search warrant on Martinez’s residence. They discovered blood stains on the front door knob, on the wallboard of the bathroom, and on Martinez’s gym shoes. Forensic experts determined that the blood found by the police matched Walker’s blood-type. Martinez was arrested and indicted for first-degree murder and crime of violence. The prosecution later filed three habitual criminal counts against Martinez.
B
When charges were filed, counsel was appointed to represent Martinez (defense counsel). Defense counsel represented Martinez on several pretrial motions and at his trial, which began on January 25, 1988.
On the second day of trial, Olguin, Harris, Harris’ daughter, and Martinez’s girlfriend failed to appear in compliance with their subpoenas. The prosecutor obtained a continuance to locate the missing witnesses. On *523January 29, 1988, Harris and Olguin were apprehended by the Colorado Springs police. Harris and Olguin told the police and the investigators from the district attorney’s office that they did not appear because defense counsel told them that it would be better for Martinez if they did not show up for the trial. As a result of Harris’ and Olguin’s allegations, the prosecutor concluded that a grievance should be filed with -the Office of Disciplinary Counsel of the Colorado Supreme Court against defense counsel for advising the witnesses not to appear.
On February 8, 1988, the trial court conducted an evidentiary hearing at the request of the prosecution. At the hearing, the prosecution advised the court, defense counsel, and Martinez that the prosecution intended to file a grievance against Martinez’s attorney, and that the prosecution was concerned that filing a grievance would create conflicts of interest. Defense counsel denied the allegations, but requested that he be allowed to withdraw from representing Martinez.
The trial court asked Martinez if he understood how the witnesses’ allegations and the prosecution’s decision to file a grievance affected defense counsel’s ability to effectively represent him. Martinez replied that he had heard and understood the discussion regarding the conflicts. The judge then asked Martinez if he still wanted his attorney to continue to represent him or if he wanted a new attorney. Martinez responded that Harris’ and Olguin’s allegations against his attorney were not credible because they were- liars and that he did not need a new attorney. When asked whether he understood that there might be conflicts in the future, Martinez told the court that he would let his attorney make any decisions regarding future conflicts.
The trial judge was not certain that Martinez fully understood the magnitude of defense counsel’s alleged conflicts and the effect of the conflicts on the defense of the case. A recess was ordered by the trial judge to allow Martinez to consult with his attorney regarding the conflicts of interest.
The following day, the trial judge again considered whether defense counsel should continue to represent Martinez. The trial judge concluded that continuing the trial and appointing a new attorney would be unfair to Martinez and held that in order to avoid any conflicts of interest and to prevent his attorney from being called as a witness, neither the prosecution nor the defense would be permitted to ask Harris or Olguin why they did not appear in compliance with their subpoenas.
The court then questioned Martinez regarding whether he understood the conflicts of interest. Martinez replied that he understood how the conflicts might affect his counsel’s performance and that another attorney would not be affected in the same manner. Martinez objected to any further delay in his trial and suggested that he would rather represent himself than postpone his trial any longer and said that he would leave all decisions to his attorney.
Following a recess, the prosecutor pointed out to the court and to Martinez his perception of the conflicts of interest and the issues raised by the witnesses’ failure to appear. The prosecutor also informed the court of a conflict of interest between defense counsel and a possible suspect, Charlie Blea (Blea). Blea was a former client of Martinez’s attorney in an unrelated criminal case and was at the party at the Martinez residence on the night the homicide occurred.
Finally, the prosecutor requested that the court appoint an attorney to advise Martinez of the conflicts involved in defense counsel continuing as trial counsel. The court told Martinez that if a grievance were filed against defense counsel, it might limit his ability to negotiate a favorable plea bargain. Martinez stated he did not want a plea bargain and that he “wanted to go to trial last month.”
On February 12, 1988, the trial court read a letter from Martinez into the record which stated: “Evaluating the subject that was discussed in your chambers at the beginning of this week, I wish to make the decision of keeping my attorney and going to trial on the scheduled date.” Nevertheless, the trial judge appointed attorney Frank Simons (Si-mons) to advise Martinez on the possible adverse effects of the conflicts and continued *524the hearing to allow Simons and Martinez to discuss the conflicts.
On February 17, 1988, another hearing was held regarding whether defense counsel should continue to represent Martinez. Si-mons informed the court that he reviewed with Martinez all of defense counsel’s “potential and actual conflicts” that were apparent to him. Simons stated that Martinez was well informed, aware of what he was doing, and had no unanswered questions.1 Martinez then told the court that he understood the conflicts and waived them.
The trial court asked Martinez if he understood how the possible conflicts could affect his attorney’s performance. Martinez stated that he understood another attorney might be able to get him a better plea bargain, but he did not want to plea bargain. Martinez also said that he understood another attorney would be able to ask Harris and Olguin why they did not appear for trial. The court advised Martinez that it was prepared to appoint another attorney “if you want one.” Martinez again replied that he understood that he had a right to a different attorney but did not want another attorney.
The trial judge also told Martinez that if a conflict existed, Martinez, by his actions and statements, waived the right to raise the claim later in this case or on appeal. The defendant replied: “I understand I’m waiving my rights.” Martinez verified that he understood the implications of the waiver when he told the trial judge that he waived the conflicts, his waiver was voluntary, he was not under the influence of any drugs or medications, and he fully understood his attorney’s, Simons’, the prosecutor’s, and the court’s explanations of the possible conflicts of interest.
Even at this stage, the court did not accept Martinez’s waiver of the possible conflicts involving defense counsel. Instead, the court reviewed with Martinez all of the assertions contained in defense counsel’s motion to withdraw. The judge read into the record each of the twelve grounds for withdrawal in the motion. When the trial judge read the motion to withdraw, he questioned Martinez on whether he understood the basis for the motion. In instances where the ground set forth in the motion was complex, the trial judge discussed the implications of the allegation, or ground for withdrawal, with Martinez. In all twelve instances, Martinez replied that he understood and waived any conflicts.
Based on the multiple hearings, the testimony of Simons, and Martinez’s responses to his attorney’s, the prosecution’s, and the court’s repeated explanations and questions, the court found that Martinez voluntarily, knowingly, and intelligently waived the conflicts with his attorney.
Martinez now maintains that due to the inadequacy of the advisement regarding defense counsel’s conflicts of interest, a new trial should be granted.
II
The right of effective assistance of counsel includes the right to conflict-free representation by counsel. Holloway v. Arkansas, 435 U.S. 475, 483-84, 98 S.Ct. 1173, 1178-79, 55 L.Ed.2d 426 (1978); Rodriguez v. District Court, 719 P.2d 699, 706 (Colo.1986). Although ineffective assistance of counsel may be asserted by a defendant when his counsel has been found to have a conflict of interest, it will not be found if the defendant waived his right to conflict-free representation, and if such waiver is made with full knowledge of the actual conflict.2 People v. Castro, 657 P.2d 932, 944 (Colo.1983); Armstrong v. People, 701 P.2d 17, 19 (Colo.1985).
*525In order to waive the constitutional protection of conflict-free counsel, a defendant must be fully advised of existing or potential conflicts. Castro, 657 P.2d at 944. The prosecution bears the burden of establishing (1) that the defendant was aware of the conflict and its likely effect on the defense attorney’s ability to offer effective representation, and (2) that the defendant thereafter voluntarily, knowingly, and intelligently relinquished his right to conflict-free representation. Holloway, 435 U.S. at 483, 98 S.Ct. at 1178; Castro, 657 P.2d at 945-46; see also Brewer v. Williams, 430 U.S. 387, 97 S.Ct. 1232, 51 L.Ed.2d 424 (1977) (regarding intentional relinquishment or abandonment of a known right or privilege). The record must affirmatively show that the trial court fully explained the nature of the conflict and the difficulties defense counsel faced in his effective advocacy for the defendant. See Wheat v. United States, 486 U.S. 153, 161, 108 S.Ct. 1692, 1698, 100 L.Ed.2d 140 (1988).
Ill
Martinez contends that there are three conflicts which warranted more thorough discussion before he waived his right to conflict-free counsel: (1) defense counsel’s prior representation of Blea; (2) the implications of the prosecution’s decision to file a grievance against defense counsel; and (3) the impact of any conflict on plea negotiations.
A
Martinez was advised that his attorney had represented Blea in an unrelated case and that Blea would be a witness in this ease. The court discussed the conflict with Martinez:
The court: Different things could happen - You might think that [your attorney’s] loyalties are with Mr. Blea, and he’d be trying to protect Mr. Blea if he was to question him.
Martinez: No. I don’t think he’s trying to protect Mr. Blea at all.
■ The court: Okay. Anyway, there’s potential for conflict there that none of us could maybe foresee. Do you waive those conflicts as well?
Martinez: Yeah.
There is evidence in the record that this conflict had been discussed with Martinez on a prior occasion and that he had waived it prior to the hearings regarding the witnesses’ allegations.3 The court’s clear explanation of the conflict relating to Blea, and Martinez’s acceptance of the implications of the conflict, establishes that Martinez waived the conflict regarding Blea.
B
At the first hearing on the issue of defense counsel’s conflicts, the prosecution informed the court that it intended to file a grievance against Martinez’s attorney based on the statements of Olguin and Harris that he encouraged them not to comply with their subpoenas and appear at trial. The prosecutor stated:
If the case goes to trial, like in all likelihood it will, the question then arises about the conflict of interest. If [defense counsel] ask[s] Susan Olguin and Keith Harris when they testify, “How come you didn’t show up last time?” and they gave [defense counsel’s alleged statement that they should not appear at trial as their reason,] it’s a conflict. For that reason we believe *526that it’s a conflict of interest for defense counsel to be on the ease.
The colloquy continued and the prosecutor said:
The only way I think it comes up at the trial level is when the witnesses that are going to be testifying — they will be our witnesses; they will be testifying against the defendant — are cross examined, they cannot — they won’t be able to be cross examined by [defense counsel], it seems to me, on the issue of why they didn’t appear that first time because one of the reasons they didn’t appear, so they’ll say, is because of what [he] led them to believe would happen and how important they were.
I think it also weighs on their credibility that they didn’t appear. I have to show why they are still credible witnesses when they appear. So I might be asking those questions of why they didn’t appear at the last trial.
Martinez was present during this discussion and at the end of the prosecutor’s explanation of the conflict the court asked Martinez if he understood. Martinez responded that he understood the conflict, that Olguin and Harris were liars, and that he did not want a new attorney.
At the final hearing, the court again advised Martinez how a grievance might affect the representation:
The court: Do you understand that another attorney might be more effective in assisting you at trial than [defense counsel]?
Martinez: I don’t see how.
The court: Well, there’s certain questions that another attorney may be able to ask that [defense counsel] can’t ask, okay? Like why Miss Olguin and Mr. Harris didn’t show up for trial.
Martinez: Yeah.
The court: Do you understand that?
Martinez: Yeah.
The court: Okay. There are several things that we’ve talked about when you were here that indicated that maybe a different attorney could be more effective in assisting you. Do you understand that?
Martinez: Yeah.
The court: And I am prepared to appoint a different attorney to represent you today if you want one. Do you understand that?
Martinez: Yeah. I don’t want no other attorney.
Immediately before and after this advisement, Martinez reiterated his desire to keep his attorney and proceed to trial on the scheduled date. The record demonstrates that Martinez’s principal concern was not the problem of whether his attorney would be able to cross-examine or impeach Olguin and Harris, but going to trial immediately. There is sufficient evidence in the record to support the trial court’s finding that Martinez waived the conflict created by the witnesses’ allegations.
C
The prosecution stated that as a result of the pending grievance against Martinez’s attorney it was reluctant to negotiate a plea bargain. Martinez now asserts that by maintaining his attorney, he was denied the opportunity to enter a plea bargain.
In the initial hearing, after the prosecutor disclosed the potential conflict regarding the witnesses’ allegations against defense counsel, the prosecutor discussed with the court and Martinez the conflict regarding plea bargaining:
We saw a potential conflict ... lets say we enter a plea bargain_ Then the defendant would come back and say, Gee, my defense attorney was advising me to take a plea because maybe he had an interest in the case also, and I want that plea overturned now because he was forcing me to do something that was in his interests, and I want to overturn this.
Or in the alternative, we went to trial and he came back later and said, Gee, I had incompetent counsel because now I find out that [the prosecution intends to file] a grievance against him and [defense counsel encouraged accepting] the plea bargain or gave me certain advice because he was trying to represent his own interests in this particular case.
*527Subsequently, Martinez’s attorney again addressed the issue of the conflict regarding plea bargaining:
Another issue ... [is] the fact that one of the reasons [the prosecution] felt that they could no longer offer a plea bargain to John Martinez is because of the conflict between he and I, i.e., [the prosecutor’s] words were something to the effect that I would counsel John to take a plea bargain because of my conflict and not because of what’s in his best interests.
In the final hearing, the court specifically advised Martinez regarding defense counsel’s conflict in negotiating a plea bargain with the prosecution:
The court: Okay. Do you understand that a different attorney, if appointed [for] you, may be able to get a better plea bargain for you under the circumstance now?
The defendant: Yes. I don’t want no plea bargain.
Thus, Martinez participated in extensive, thorough, and readily intelligible discussions on defense counsel’s limitations in negotiating a plea agreement for Martinez. The record reflects that Martinez’s central concern was going to trial as quickly as possible and any conflict regarding a possible plea bargain did not concern him because he wanted to prove his innocence, not plead guilty.
TV
We have recognized that a defendant’s right to waive conflict-free representation is not unbounded. In some circumstances, fundamental considerations other than a defendant’s desires are given controlling significance. These considerations relate to the paramount necessity of preserving the public confidence in the integrity of the administration of justice. Rodriguez, 719 P.2d at 706; see also United States v. Hobson, 672 F.2d 825, 828-29 (11th Cir.), cert. denied, 459 U.S. 906, 103 S.Ct. 208, 74 L.Ed.2d 166 (1982).
In Rodriguez, we adopted a balancing test to determine under what circumstances the public confidence in the integrity of the judicial process outweighs the interest of a defendant in being represented at trial by a particular attorney whose effectiveness may be impaired by the presence of a conflict of interest. Rodriguez, 719 P.2d at 706-07. Among other factors, this test requires a court to evaluate the nature of the particular conflicts involved and the defendant’s preference for a particular attorney. Id. In this case, these factors are determinative. See id. at 706 (“Other courts, while implicitly engaging in a balancing process, have expressly emphasized the nature of the conflict of interest itself in determining whether a knowing waiver of conflict-free representation by a defendant will permit continued representation by an attorney who must labor under the impediment of this type of conflict of interest.”); see generally Ephraim Margolin & Sandra Coliver, Pretrial Disqualification of Criminal Defense Counsel, 20 Am.Crim.L.Rev. 227 (1981). We conclude that the trial court properly exercised its discretion in accepting Martinez’s waiver of conflict-free counsel and in denying defense counsel’s motion to withdraw. See Riley v. District Court, 181 Colo. 90, 93, 507 P.2d 464, 465 (1973).
The conflicts were of minor significance at trial. See Rodriguez, 719 P.2d at 707 (holding a waiver of the right to conflict-free representation was permitted in part because the conflict of interest “may prove of relatively minor significance at trial”); United States v. Khoury, 901 F.2d 948, 968 (11th Cir.1990) (holding that a defendant claiming ineffective assistance of counsel due to a conflict must point to specific instances in the record to suggest actual impairment of his interest).
Although aware of the prosecution’s intent to file a grievance against him, Martinez’s attorney diligently represented the defendant at trial. He repeatedly pointed to allegedly careless police investigation procedures, including the fact that the investigation focused solely on Martinez to the exclusion of all other possible suspects. Defense counsel asserted there were several other suspects at the scene, including his former client, Charlie Blea, and that the police did not investigate any of the suspects. In our view, defense counsel’s former representation *528of Blea on an unrelated matter is a de minim-is conflict that had no impact on the trial. See Wycoff v. Nix, 869 F.2d 1111, 1117-18 (8th Cir.), cert. denied, 493 U.S. 863, 110 S.Ct. 179, 107 L.Ed.2d 135 (1989) (holding it was not ineffective assistance of counsel when an attorney who represented the defendant had previously represented a prison guard who was a potential witness for the prosecution against the defendant; the attorney represented the guard in a separate unrelated matter, and the guard was not called to testify).
Similarly, the conflict regarding plea bargaining had no impact on Martinez. The record is replete with evidence that establishes Martinez was not interested in a plea bargain but was interested in going to trial as quickly as possible. Thus, any conflict that might have affected defense counsel’s ability to plea bargain with the prosecution did not affect Martinez because he was not seeking a plea bargain.
As to the conflict with Harris and Olguin, the trial court’s remedy of prohibiting either side from raising the issue of the witnesses’ failure to appear at the first trial was within its discretion. Cf. United States v. O’Malley, 786 F.2d 786, 789-90 (7th Cir.1986) (limiting examination of government witness by defendant is within the discretion of the court to prevent appearance of impropriety or to prevent attorney from having to testify in defendant’s case). The trial court’s remedy did not impair Martinez’s defense; if anything, it hindered the prosecution’s case. Although the trial court’s remedy prohibited Martinez’s attorney from impeaching Harris and Olguin with their failure to appear, the remedy also prohibited the prosecution from eliciting that they failed to appear because defense counsel allegedly told them it would be better for the defendant if they did not show up for the trial. Thus, the trial court’s remedy of prohibiting either side from questioning Harris and Olguin regarding their failure to appear, and their reasons for failing to appear, prevented the introduction of statements that were prejudicial to Martinez’s defense.
In addition to the de minimis impact of the conflicts, Martinez’s desire to maintain his attorney is entitled to great weight. Even after the prosecution had urged the court to appoint new counsel for Martinez and his attorney had made repeated attempts to withdraw, Martinez stated that he wished to retain his present counsel notwithstanding any conflicts. Respect and deference must be accorded to Martinez’s intelligent and informed choice of counsel under our system of justice. United States v. Curcio, 680 F.2d 881 (2d Cir.1982). The balance here, as in Rodriguez, weighs heavily in favor of Martinez’s preference for continuing representation by his attorney. Rodriguez, 719 P.2d at 707.
Accordingly, the trial court properly accepted Martinez’s waiver of his right to conflict-free representation and allowed defense counsel to represent Martinez during his jury trial.
V
The record reflects that when the prosecution first raised the issue of whether the witnessés’ allegations against Martinez’s attorney created conflicts that required him to withdraw, the court, the attorneys, and Martinez all considered the implications of the conflicts. During the course of multiple discussions among the court, the prosecution, defense counsel, special counsel, and Martinez, the conflicts were fully explained to Martinez. The discussions were particularized, specific, and detailed. Each of the three conflicts was addressed and the court questioned Martinez regarding whether he was waiving the conflicts. At the last conference, Martinez indicated that he understood all of the ramifications of the conflicts and all of his questions regarding the conflicts had been answered. Based on his central concern of establishing his innocence as quickly as possible, he waived the conflicts in order to expedite the trial.
The record supports the trial court’s finding that Martinez voluntarily, knowingly, and intelligently waived his right to conflict-free representation. Accordingly, we reverse the court of appeals and remand with directions to reinstate the judgment of conviction and *529sentence imposed on Martinez by the trial judge for first-degree murder.
.LOHR, J., dissents.
SCOTT, J., joins the dissent.

. Simons also told the court that he was convinced that Martinez understood the conflicts of interest and that Martinez was a bright individual who asked intelligent questions and made astute observations.


. A defendant may waive the right to conflict-free representation, even though by such waiver the defendant, in all probability, will receive representation which is less effective than representation which could he provided by conflict-free counsel. Holloway v. Arkansas, 435 U.S. 475, 483, 98 S.Ct. 1173, 1178, 55 L.Ed.2d 426 (1978); United States v. Unger, 700 F.2d 445, 448 (8th Cir.), cert. denied, 464 U.S. 934, 104 S.Ct. 339, 78 L.Ed.2d 308 (1983); Rodriguez v. District Court, 719 P.2d 699, 706 (Colo.1986).


. During the discussions regarding the witnesses' allegations, the prosecutor stated that he was raising the issue of whether Martinez understood the conflict regarding Blea to:
supplement the record with one other thing that we brought up prior to trial, and the defendant waived on that, but I think it ought to be brought in because I don’t know if it gets to the point that you have so many things coming in — that the defendant ought to be weighing that [defense counsel] did represent Charlie Blea, represented him up until he was sentenced to prison.
The issue of the conflict regarding Blea was addressed on two occasions and Martinez waived the conflict.
In addition, prior to the trial, Martinez waived the right to speedy trial and his right to be present at a hearing. In both cases, Martinez understood the implications of waiving a right and why the waiver was necessary. Martinez’s familiarity with the process of waiving rights and the implication of a waiver indicates he was very capable of waiving his right to conflict-free counsel.